DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 of U.S. Patent No. 10,349,108. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application Claim 21
US Pat. 10,349,108 Claim 1
A system comprising: input circuitry configured to: receive a plurality of segments of a multimedia asset; a processor configured to: write the plurality of segments into a single archived file stored in a first type of memory, wherein the single archived file is configured to: a) preserve the received plurality of segments of the multimedia asset in their original format in the archived file, and b) concatenate a segment received in addition to the plurality of segments if the additional received segment also corresponds to the multimedia asset; and
 A system comprising: a processor; a storage device; Random Access Memory (RAM); an archive writer configured to retrieve a plurality of small multimedia segments (SMSs) in RAM and write the plurality of SMSs into an archive container file in RAM using an archive container file format (AR), the single archive container file corresponding to a singular multimedia file when complete, wherein the archive writer is further configured to append new SMSs retrieved from RAM into the archive container file if the new SMSs also correspond to the singular multimedia file; and
flush the archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated.
a recording writer configured to flush the archive container file to be stored as a digital media recording on the storage device once all SMSs corresponding to the singular multimedia file have been appended by the archive writer to the archive container file to complete the singular multimedia file.


Since claim 21 in the instant application is a broader recitation of claim 1 in Pat. 10,349,108 it would have been obvious to modify claim 1 in Pat. 10,349,108 to get claim 21 in the instant application.
	
Claim 31 of the instant application corresponds to claim 8 of the patent.

Claims 21, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 14 of U.S. Patent No. 11,310,550. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application Claim 21
US Pat. 11,310,550 Claims 1 and 7
A system comprising: input circuitry configured to: receive a plurality of segments of a multimedia asset; a processor configured to: write the plurality of segments into a single archived file stored in a first type of memory, wherein the single archived file is configured to: a) preserve the received plurality of segments of the multimedia asset in their original format in the archived file, and b) concatenate a segment received in addition to the plurality of segments if the additional received segment also corresponds to the multimedia asset; and
A system comprising: a processor; a storage device; Random Access Memory (RAM); an archive writer configured to retrieve metadata in RAM and write the metadata into an archive container file in RAM using an archive container file format (AR), the archive container file corresponding to a singular file when complete, wherein the archive writer is further configured to append new metadata retrieved from RAM into the archive container file if the new metadata also corresponds to the singular file; and
flush the archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated.
a recording writer configured to flush the archive container file to be stored as a first file on the storage device once all metadata corresponding to the singular file have been appended by the archive writer to the archive container file to complete the singular file.
wherein the first file corresponds to live broadcasts of digital media content (Claim 7)



Since claim 21 in the instant application is a broader recitation of claim 1 in Pat. 11,310,550 it would have been obvious to modify claim 1 in Pat. 11,310,550 to get claim 21 in the instant application.

Claim 31 of the instant application corresponds to claims 8, 14 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 28-31, 33-34, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Odlund et al. (US Pub. 2011/0302618) in view of Venturi (US Pub. 2015/0039714) and in further view of Bassali et al. (US Pub. 2008/0120389), herein referenced as Odlund, Venturi, and Bassali, respectively.
	Regarding claim 21, Odlund discloses “A system comprising: input circuitry configured to: receive a plurality of segments of a multimedia asset; a processor configured to ([0016],[0019]-[0020], [0023], [0051], Figs. 1-2, 6, i.e., receiving segments of live media): 
write the plurality of segments into a single archived file stored in a first type of memory, wherein the single archived file is configured to: a) preserve the received plurality of segments of the multimedia asset in their original format in the archived file, and b) concatenate a segment received in addition to the plurality of segments if the additional received segment also corresponds to the multimedia asset…” ([0019]-[0020], [0023], [0031]-[0032], Figs. 1-3, 6, i.e. fragment writer 109 creates a new MPEG-4 file on fragment storage and appends fragments to a single file).
Odlund fails to explicitly disclose flush the archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated.
Venturi teaches the technique of providing an archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated ([0027]-[0028], [0031]-[0032], Fig. 2, i.e., data stream segments are stored in pre-storage buffer 103 and rearranged to form at least one temporally contiguous data stream portion and subsequently stored as a single segment as a cache file. The rearranged segments are also transferred from the buffer for storage in the cache 104). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated as taught by Venturi, to improve the media stream delivery system of Odlund for the predictable result of optimizing the storage of media segments to improve overall performance ([0006]).
Venturi implicitly teaches flushing a buffer as the pre-storage buffer is disclosed as volatile memory ([0028]) which retains stored information only while the device is powered on. Therefore, when the device is powered off, the stored information is erased or “flushed”. However, the combination fails to explicitly disclose flushing a buffer. 
Bassali teaches the technique of flushing a buffer ([0035], [0037], [0044], i.e., buffer 112 is flushed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of flushing a buffer as taught by Bassali, to improve the media stream delivery system of Odlund for the predictable result of freeing buffer space and transferring data for permanent storage.
Therefore, the combination teaches flush the archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated.
Regarding claim 23, Odlund discloses writing media data to hard disk storage ([0023], [0031]), however fails to disclose temporarily holding the archived file in the first type of memory; and writing to a … storage once it is flushed to a second type of memory.
Venturi teaches the technique of temporarily holding the archived file in the first type of memory; and writing to a … storage once it is flushed to a second type of memory ([0027]-[0028], [0031]-[0032], Fig. 2, i.e., data stream segments are stored in pre-storage buffer 103 and rearranged to form at least one temporally contiguous data stream portion and subsequently stored as a single segment as a cache file. The rearranged segments are also transferred from the buffer for storage in the cache 104). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of temporarily holding the archived file in the first type of memory; and writing to a … storage once it is flushed to a second type of memory as taught by Venturi, to improve the media stream delivery system of Odlund for the predictable result of optimizing the storage of media segments to improve overall performance ([0006]).
Regarding claim 24, Odlund discloses “using a single write operation to write the single archived file to the first type of memory.” ([0023], [0025], [0030], i.e., the fragment writer creates fragments for live streaming and writes files to disk and when the fragment writer completes recording a program it exits).
Regarding claim 28, Odlund fails to explicitly disclose “wherein the flushed archived file is completed once all header concatenations are completed.”
Venturi teaches the technique of providing wherein the … archived file is completed once all header concatenations are completed ([0038], Fig. 4, i.e., each segment of the cache file includes a header). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique providing wherein the … archived file is completed once all header concatenations are completed as taught by Venturi, to improve the media stream delivery system of Odlund for the predictable result of optimizing the storage of media segments to improve overall performance ([0006]).
Regarding claim 29, the combination fails to disclose “wherein the first type of memory is RAM memory.”
Bassali teaches the technique of providing wherein the first type of memory is RAM memory ([0026], i.e., RAM). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the first type of memory is RAM memory as taught by Bassali, to improve the media stream delivery system of Odlund for the predictable of providing a ubiquitous and inexpensive memory for storage. 
Regarding claim 30, Odlund discloses “wherein the second type of memory is hard disk memory.” ([0023], [0031], i.e., disk storage).
Regarding claim 31, Odlund discloses “A method comprising: receiving a plurality of segments of a multimedia asset ([0016],[0019]-[0020], [0023], [0051], Figs. 1-2, 6, i.e., receiving segments of live media); 
writing the plurality of segments into a single archived file stored in a first type of memory, wherein the single archived file is configured to: a) preserve the received plurality of segments of the multimedia asset in their original format in the archived file, and b) concatenate a segment received in addition to the plurality of segments if the additional received segment also corresponds to the multimedia asset...” ([0019]-[0020], [0023], [0031]-[0032], Figs. 1-3, 6, i.e. fragment writer 109 creates a new MPEG-4 file on fragment storage and appends fragments to a single file).  
Odlund fails to explicitly disclose flush the archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated.
Venturi teaches the technique of providing an archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated ([0027]-[0028], [0031]-[0032], Fig. 2, i.e., data stream segments are stored in pre-storage buffer 103 and rearranged to form at least one temporally contiguous data stream portion and subsequently stored as a single segment as a cache file. The rearranged segments are also transferred from the buffer for storage in the cache 104). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated as taught by Venturi, to improve the media stream delivery system of Odlund for the predictable result of optimizing the storage of media segments to improve overall performance ([0006]).
Venturi implicitly teaches flushing a buffer as the pre-storage buffer is disclosed as volatile memory ([0028]) which retains stored information only while the device is powered on. Therefore, when the device is powered off, the stored information is erased or “flushed”. However, the combination fails to explicitly disclose flushing a buffer. 
Bassali teaches the technique of flushing a buffer ([0035], [0037], [0044], i.e., buffer 112 is flushed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of flushing a buffer as taught by Bassali, to improve the media stream delivery system of Odlund for the predictable result of freeing buffer space and transferring data for permanent storage.
Therefore, the combination teaches flush the archived file for storage in a second type of memory on a storage device once all segments, from the plurality of segments, corresponding to the multimedia asset have been concatenated.
Regarding claim 33, claim 33 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 23.
Regarding claim 34, claim 34 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 24.
Regarding claim 38, claim 38 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 28.
Regarding claim 39, claim 39 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 29.
Regarding claim 40, claim 40 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 30.

Claims 27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Odlund in view of Venturi, Bassali, and in further view of Zhang et al. (US Pat. 8,291,170), herein referenced as Zhang. 
Regarding claim 27, Odlund fails to disclose “wherein the first type of memory is located on a user device and the second type of memory is located on local or global network.”
Venturi teaches the technique of providing wherein the first type of memory is located on a user device ([0027]-[0028], Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the first type of memory is located on a user device as taught by Venturi, to improve the media stream delivery system of Odlund for the predictable result of providing users with local available storage. 
	The combination still fails to disclose the second type of memory is located on local or global network.
Zhang teaches the technique of providing the second type of memory is located on local or global network (Col. 3 lines 1-24, Fig. 1, i.e., networked backup storage). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the second type of memory is located on local or global network as taught by Zhang, to improve the media stream delivery system of Odlund for the predictable result of providing networked storage in case of local data corruption.
Regarding claim 37, claim 37 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 27.

Allowable Subject Matter
Claims 22, 25-26, 32, 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 26, 2022